Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 is being considered by the examiner.
Election/Restrictions
Claims 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5,7-9, and 11-13 is/are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by (US 20130043224) - Leiteritz.
Regarding Claim 1, Leiteritz teaches A set of consumables for a plasma arc torch ([0024] Together, the drag shield 54, the nozzle 70, the swirl ring 72, and the electrode 76 may be referred to as "consumables."), an electrode including a main body that extends between a proximal end a distal end with a distal end face, wherein an external surface of the main body includes a longitudinal portion and a tapered portion that extends between the longitudinal portion and the distal end face (see Figure below),

    PNG
    media_image1.png
    398
    595
    media_image1.png
    Greyscale

the tapered portion being connected to the longitudinal portion by a transition portion (Shoulder (118)) that provides a smooth, rounded transition between the longitudinal portion and the tapered portion, a nozzle that is installable around the electrode ([0026] the nozzle 70 may be removed from the torch 14. After removal of the nozzle 70, the electrode 76 may be removed from the torch 14), the nozzle including a main body defined, at least in part, by an outer surface and an inner surface (See Figure below),

    PNG
    media_image2.png
    417
    645
    media_image2.png
    Greyscale

the inner surface being disposed opposite the tapered portion of the electrode, the transition portion of the electrode, and at least a portion of the longitudinal portion of the electrode to define a plasma gas channel there between (see figures below) ([0031]  plasma arc chamber 116 defined by the inner wall 71 and the electrode 76), and

    PNG
    media_image1.png
    398
    595
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    417
    645
    media_image2.png
    Greyscale

the plasma gas channel having a constant cross-sectional area (see figure below).

    PNG
    media_image3.png
    812
    757
    media_image3.png
    Greyscale

Regarding claim 2, Leiteritz teaches the set of consumables of claim 1, wherein the tapered portion is a truncated cone (see figure below).

    PNG
    media_image4.png
    381
    646
    media_image4.png
    Greyscale

Regarding claim 4, Leiteritz teaches the tapered portion connects to the distal end face at a hard edge (see figure below).

    PNG
    media_image5.png
    443
    694
    media_image5.png
    Greyscale

Regarding claim 5, Leiteritz teaches the hard edge further comprises radial grooves spaced around a circumference of the hard edge, the radial grooves providing a secondary taper between the tapered portion and the distal end face (See figure below).


    PNG
    media_image6.png
    423
    676
    media_image6.png
    Greyscale

Regarding claim 7, Leiteritz teaches an upstream edge of the transition portion provides a first tangential transition to the longitudinal portion and a downstream edge of the transition portion provides a second tangential transition to the tapered portion (see figure below).

    PNG
    media_image7.png
    406
    595
    media_image7.png
    Greyscale

Regarding claim 8, Leiteritz teaches the inner surface of the nozzle mirrors a shape of the tapered portion of the electrode, mirrors the transition portion of the electrode, and mirrors at least a portion of the longitudinal portion of the electrode ([0025] As shown in FIG. 4, the nozzle 70 may include a shoulder end portion 88, and the inner cup member 74 includes an inner facing lip 90. Thus, the nozzle 70 may be retained by engagement of the inner facing lip 90 with the shoulder end portion 88. The swirl ring 72 may then be captured between an inner surface 92 of the shoulder end portion 88 of the nozzle 70 and the cathode body 78).

Regarding claim 9, Leiteritz teaches The set of consumables of claim 1, wherein the inner surface of the nozzle comprises: a longitudinal section; a rounded section; and a tapered section, wherein when the nozzle is installed around the electrode, the longitudinal section of the nozzle is longitudinally aligned with the longitudinal portion of the electrode, the rounded section of the nozzle is longitudinally aligned with the transition portion of the electrode, and the tapered section of the nozzle is longitudinally aligned with the tapered portion of the electrode (see figure below).

    PNG
    media_image8.png
    417
    645
    media_image8.png
    Greyscale

Regarding claim 11, Leiteritz teaches the tapered section of the nozzle extends beyond the distal end face of the electrode to define an elongated plasma chamber therebetween (see figure below).

    PNG
    media_image9.png
    634
    490
    media_image9.png
    Greyscale

Regarding claim 12, Leiteritz teaches the nozzle further comprises an orifice and the tapered section extends directly to the orifice, the elongated plasma chamber being defined between a top of the orifice and the distal end face of the electrode (see figure below).

    PNG
    media_image10.png
    813
    757
    media_image10.png
    Greyscale

Regarding claim 13, Leiteritz teaches the nozzle further comprises: an orifice; and a stepped portion that defines an emissive insert catcher wherein the stepped portion is disposed between the orifice and the tapered section so that the tapered section extends directly to the stepped portion and the elongated plasma chamber is defined between a bottom of the emissive insert catcher and the distal end face of the electrode (see figure below).

    PNG
    media_image11.png
    583
    767
    media_image11.png
    Greyscale


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130043224) – Leiteritz in view of (US 5591356) – Sakuragi
Regarding claim 3, Leiteritz does not expressly teach the truncated cone has a taper angle in a range of 45 to 80 degrees.
Sakuragi is directed to consumables for plasma cutters. Sakuragi teaches the truncated cone has a taper angle in a range of 45 to 80 degrees ([Claim 10] wherein said intermediate portion of said nozzle body which forms said annular tapered section has a taper angle phi which is in the range of 30 degree to 100 degree.). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include  the truncated cone has a taper angle in a range of 45 to 80 degrees because having this taper angle range (taught by Sakuragi) will keep the arc jet stable.
Regarding claim 6, Leiteritz does not expressly teach the transition portion has a constant radius in a range of 0.050 inches to 0.125 inches.
Sakuragi teaches the transition portion has a constant radius in a range of 0.050 inches to 0.125 inches ([col 7. line 17] Inner diameter Dax of swirler member 63 = 8.5 mm). 
While (US 5591356) - Sakuragi may not expressly teach the (EG. SIZE, DIMENSIONS, PROPROTIONS, ETC) of the instant claim, (US 5591356) - Sakuragi teaches (A SPECIFIC SIZE, DEMENSION, PROPORTION, OR (e.g. A CONTAINER CAPABLE OF HOLDING A VOLUME OF LIQUID)). The courts have held the following: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04-IV-A. Therefore, the radius of the transition portion of (US 5591356) - Sakuragi is capable of maintaining the flow of gasses into the nozzle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transition portion has a constant radius in a range of 0.050 inches to 0.125 inches because the swirler member (taught by Sakuragi) is used to maintain flow of gases into the nozzle.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH BRIAN ASSANTE whose telephone number is (571)272-5853. The examiner can normally be reached M-F 7:30 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME A ABRAHAM can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH BRIAN ASSANTE/Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761